Citation Nr: 1424096	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-20 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and F.K.



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to May 1952.  The Veteran died in December 1969, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A notice of disagreement was received in October 2008, a statement of the case was issued in May 2009, and a substantive appeal was received in June 2009.

In October 2012, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

This case was previously before the Board in January 2013, at which time the Board reopened the claim based on a finding that new and material evidence had been received, and remanded the claim for further development.  This case was also before the Board in August 2013 and February 2014, at which time it was remanded for further development.

The Board notes that it has reviewed both the appellant's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The official death certificate shows that the Veteran died in December 1969.

2.  The immediate cause of the Veteran's death was gunshot wound, with no additional immediate cause of death and no contributory cause of death.

3.  At the time of his death, the Veteran was not service connected for any disability. 

4.  The preponderance of the probative evidence of record establishes that the Veteran's death was not caused or hastened by a disability incurred in or aggravated by service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the appellant of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the appellant is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

In addition, specifically in the context of a § 1310 Dependency and Indemnity Compensation (DIC) claim, the United States Court of Appeals for Veterans Claims (Court) held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Id.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes a February 2008 evidentiary development letter, which was issued prior to the initial adjudication of the appellant's claim in August 2008, in which the RO advised the appellant of the evidence needed to substantiate her claim of entitlement to service connection for the cause of the Veteran's death.  The appellant was also advised of her and VA's responsibilities under VCAA, to include what evidence should be provided by her and what evidence should be provided by VA.  

With respect to the DIC notice requirements, in January 2013 and February 2014, the appellant was asked for specific additional pieces of evidence that could aid in substantiating her claim.  In particular, in the February 2014 letter, the appellant was expressly advised "that it may be very beneficial to your claim to obtain a private psychiatric opinion linking your husband's death to a psychiatric disability that is due to his in-service combat experiences."  This letter provided the wording that is required in such opinions and requested that the psychiatrist explain the basis for this opinion.  Unfortunately, the appellant has not provided any such evidence.

Despite the inadequate notice provided to the appellant on the disability rating and effective date elements of her claim, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  Because the Board concludes below that the preponderance of the evidence is against the appellant's claim for compensation, any questions as to the appropriate disability evaluation and effective date to be assigned are rendered moot.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the appellant relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, as well as personal statements from the appellant and lay statements from individuals who were friends and family of hers and the Veteran's during his lifetime.  Attempts consistent with 38 C.F.R. § 3.159(c) were made to obtain police reports from the Veteran's death and private psychiatric records from the Veteran's lifetime, but these records were not available.

In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) is inapplicable to DIC claims because the provision specifically states it is only for "disability compensation."  Another case, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), clarified DeLaRosa, indicating that while § 5103(d) is inapplicable to DIC claims, the provision of § 5103A(a)(1) still requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion.  VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See 38 U.S.C.A. § 5103A (a)(2) (2013).

The Board has strongly considered whether the evidence of record would allow it to remand this case and obtain a medical opinion.  The Board finds, however, that, in the absence of any medical evidence or lay statements directly from the Veteran himself, the claims file does not contain sufficient evidence to allow an examiner to diagnose a psychiatric disability, to link this disability to the Veteran's military service, and to link any such diagnosis to the Veteran's suicide.  

Finally, during the October 2012 Board hearing, the undersigned explained the issue and asked questions designed to elicit information relevant to this claim. These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the appellant with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Cause of Death

The appellant has claimed entitlement to service connection for the cause of the Veteran's death.  His Certificate of Death reflects that he died in December 1969 from a self-inflicted gunshot wound.  The appellant contends that the Veteran committed suicide as a result of mental unsoundness due to a psychiatric disability that developed as a result of his combat service in Korea.

To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

To establish service connection for a disability, the evidence must show: (1) the existence of the disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for posttraumatic stress disorder (PTSD) requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  Under 38 C.F.R. § 4.125(a), a diagnosis of a mental disorder must conform to the criteria of the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM- IV).

In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  A person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  It is a constant requirement for a favorable action that the precipitating mental unsoundness be service connected.  38 C.F.R. § 3.302(a) (2013); see Elkins v. Brown, 8 Vet. App. 391, 397-98 (1995) ( § 3.302 "establishes presumptions concerning mental unsoundness as a result of the act of suicide or a bona fide attempt that negate willful misconduct "); Sheets v. Derwinski, 2 Vet. App. 512, 516 (1992) ( § 3.302 provides that suicide is evidence of mental unsoundness and, absent a reasonable adequate motive, is considered to be the result of mental unsoundness).

Whether a person, at the time of suicide, was so unsound mentally that he or she did not realize the consequences of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his or her mental condition at the time of suicide.  The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness.  Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  38 C.F.R. § 3.302(b) (2013).

The appellant believes that the Veteran's changes in behavior demonstrate that he was suffering from a combat-related psychiatric disability that caused him to take his own life.  

The Veteran's DD Form 214 corroborates that he served in Korea, and it corroborates his participation in combat operations, as is evidenced by his receipt of the Combat Infantryman Badge.  

The Veteran's service treatment records reflect that he was examined and determined to be neuropsychiatrically normal on his August 1948 enlistment examination.  He was also determined to be clinically normal psychiatrically on his April 1952 separation examination.  Otherwise, the Veteran's service treatment records reflect that he never complained of, or sought treatment for, psychiatric symptomatology during service.  

The record contains no medical evidence from any mental health treatment the Veteran may have received during his lifetime.  Rather, all such evidence has been presented in the form of lay testimony from the appellant and from others who knew the Veteran when he was alive.

In an April 1970 statement, the appellant wrote that the Veteran had a nervous condition since the Korean War.  He slept very little when he came back and unsuccessfully sought medical treatment until 1958, when he was diagnosed by a Dr. Myers with overactive thyroid caused by nerves.  She reported that they spent a lot of money on tranquilizers and psychiatrists until the Veteran's death.  

In an October 2007 statement, the appellant wrote that she and the Veteran met in April 1949 and married in June 1950.  He left for Korea in September 1950.  She described the Veteran as "a happy, handsome and stable young man when he left for Korea."  When he came home, she reported, he had lost weight, had trouble sleeping, and "was also plagued with depression."  She reported that he sought medical treatment but could not find help until 1953, when he was prescribed an antidepressant.  She reported that the Veteran was encouraged to see a psychiatrist, and that he saw this psychiatrist and took Valium until his death.  She reported that she "could tell in early 1969 he was unstable and his medication did not seem to have the effect it did before."  

A March 2008 personal statement from a friend and neighbor of the appellant and the Veteran notes that the Veteran never slept a full night after coming home from service.  She also reported that the Veteran was placed on Valium and had been seen by a doctor for 15 years and a psychiatrist for at least 10 years.  She reported that the Veteran "had just been released from mental hospital before he killed himself."  She stated that "at that time no one knew or mentioned PTSD, which now I know this is exactly what he had due to the flashbacks of the war he was in."  

In a March 2008 statement, the appellant noted that she remembered the Veteran telling her "about the Combat Jump he made into the Chosin Reservoir attempting to rescue solders that were trapped.  From November 26- December 13, 1950 2,500 killed, 192 missing, 5,000 wounded, 7,500 frostbite casualties were reported.  This was a part of his life that changed him forever; he struggled through everyday just to survive."  

In an October 2012 personal statement, the Veteran's brother notes that the Veteran "would tell me many times of his lack of sleep and the anxiety he was having."  He reported that the Veteran had told him about his psychiatric treatment and counseling.  He noted that the Veteran "also spent two weeks in Moccasin Bend Psychiatry Hospital in November 1969."  

The appellant and the friend who wrote the March 2008 personal statement testified at a Board hearing in October 2012.  The appellant testified to the changes that had occurred in the Veteran during his time in service.  She reported that the Veteran could not sleep and that he was very anxious.  She also described the Veteran's psychiatric hospitalization prior to his death.  She reported that the Veteran had described having flashbacks, and "he said that it was just like he was in battle when he would try to go to sleep and he was just anxious."  She also described the parachute incident that was noted above, stating that "[i]t was just really distressful to him and men he saw killed in that incident."  This incident was the subject of one of his recurrent flashbacks.  She reported that she did not think the Veteran had guilt about it, but he did have anxiety.  She reported that the Veteran's doctor had diagnosed him with "shell shock."  

She reported that the Veteran received counseling, mental health evaluations, and medication while he was hospitalized for two weeks in 1969.  She reported that "he was hyper and the medications that he took ... helped."  She reported that these medications were for anxiety.   Leading up to his hospitalization, the Veteran was anxious and could not sleep, but he was not violent.  She said that, following the two-week observation period, the doctors determined that the Veteran's symptoms were due to "shell shock."   

She testified that there were signs of depression.  He did not confide in the appellant that he was considering ending his life, and the appellant was unaware if the Veteran had confided in anyone any intentions to harm himself.  

The appellant's friend testified that her husband's brother, who is now deceased, "always said that he would see [the Veteran] walking, just walking and walking, walking and that he was ... as they said back then shell shocked and that at times he noted that [the Veteran] would be talking to himself."  She also testified that her late brother-in-law had reported that "there was a time or two that [the Veteran] confided in him that he kept seeing things, dead people."  She also testified that she works with veterans and their widows and described some of her experiences with veterans who have been diagnosed with PTSD.  In light of the above, she believed that "what was going on and back then ... they called it shell shock."  

In a January 2013 personal statement, the appellant again described a parachute incident in which the Veteran "jumped into a [reservoir] between two ridges and he saw women and children killed.  Many in his unit were killed."  

Based on the above, the Board finds that entitlement to service connection for the cause of the Veteran's death cannot be granted.  While the Veteran's death certificate clearly demonstrates that the Veteran died from a self-inflicted gunshot wound, a preponderance of the evidence of record is against establishing that the Veteran was suffering from a service-connected psychiatric disorder and that any such disorder led to the Veteran's death.

As noted above, there is ample lay testimony from the appellant, her friend, and her brother in law describing the Veteran's behavioral changes after he came home from Korea and symptoms of psychiatric disability.  The Board finds these descriptions to be highly credible lay evidence of psychiatric symptomatology.  The Board notes, however, that these lay contentions alone are not sufficient to either establish an actual diagnosis of PTSD or another psychiatric disability or to link the Veteran's death to any service-related psychiatric disability.  

There are circumstances in which a layperson is competent to provide medical evidence.  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The above testimony does not fall within one of the areas in which laypeople may competently give medical testimony.  While the appellant herself has testified that the Veteran's Moccasin Bend treatment providers diagnosed the Veteran with "shell shock," the Board notes that the appellant, as a lay person, does not possess the necessary medical expertise to competently report a diagnosis that was rendered more than 50 years ago.  Therefore, despite the request from the appellant's representative in the May 2014 informal hearing presentation, the Board cannot accept the appellant's report of the 1969 "shell shock" diagnosis, or other lay contentions of record made by the appellant and others, as competent evidence of a psychiatric disability diagnosis.

Furthermore, even if the Board were to accept the "shell shock" diagnosis, there is no competent medical evidence of record that links the Veteran's death to any "shell shock" as opposed to a cause that it unrelated to his service or to a service-connected disability.  In the absence of such evidence, service connection for the cause of the Veteran's death cannot be established.

The Board is deeply sympathetic to the appellant in this case.  However, the Board is also bound by the law, and this decision is dictated by the statutes and regulations relating to service connection for cause of death.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

At this time, however, the Board finds that the preponderance of the evidence is against granting service connection for the cause of the Veteran's death.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, for the reasons stated above, entitlement to service connection for the cause of the Veteran's death must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


